855 So.2d 742 (2003)
STATE of Louisiana
v.
Aaron STOGNER.
No. 2003-OK-2817.
Supreme Court of Louisiana.
October 13, 2003.
Writ granted. Because it appears that defendant's Motion to View Pre-Sentence Investigation Report and Proffered Exhibit # 1 was granted by order of a single judge of the court of appeal, it is ordered that the action be vacated and this matter remanded to the court of appeal for consideration of the motion by a three judge panel, after providing the parties with an appropriate opportunity to brief the issue. State v. Will, 02-2363 (La.9/13/02), 824 So.2d 1192; Gootee Const. Inc. v. Amwest Sur. Ins. Co., 2000-2341 (La.11/13/00), 775 So.2d 1044. Briefing on the merits of the appeal is stayed pending the court of appeal's resolution of the defendant's motion.
JOHNSON, J., would deny the writ.